McCay, Judge.
The general rule in this state is that men must be sued in the county of their residence. In case of joint obligors the constitution provides that they may be tried in the county of the residence of either obligor. The point made in the present case is that the original suit, whilst it was properly filed in Campbell county and properly served on Austell, yet the judgment taken against him alone was not properly and legally taken, because it was illegal at that time to take a judgment against Gorman. For some reason Gorman was not served by the first term; an order was, however, taken at that *469term to perfect service, and service had been perfected by the second term. It seems to have been taken for granted, and properly, that this was, as to Gorman, the first term, and that judgment could not be taken as to him. There being no appeai-ance, a judgment was taken against Austell alone. We think the plaintiff had no right to the judgment against Ausr tell. When sued out of his county and served in a proper case, he has a right fo suppose that judgment will go against him according to law, and if lié fails to appear, this, under our law, is all that can be done.
As this case stands it is precisely the same as to him as if he had been sued in Campbell county on his sole note. The only right to sue and try a case against Austell in Campbell county comes from the fact that he has given a joint note with Gorman who lives in that county. The plaintiff in taking a separate judgment against Austell has done so on the ground that the note is a several note. If it be treated as several, Campbell county has no jurisdiction, for the declaration alleges that Austell resides in Fulton county.
We are not prepared to say what right the plaintiff would have if Gorman had died pending the suit. But we are clear that as Gorman was living and a party to the suit, it was not the right of the plaintiff, at his option, to take a judgment against Austell alone. The law, in allowing a party thus to be sued, gives to the defendants certain rights against each other. If Austell pays this judgment he has no right to control it against Gorman. Had the law been followed he could have done so. If the paper were strictly a joint paper the suit and the judgment must be joint if both are alive; and it was only because it was joint that the right to force Austell to try his case in Campbell county existed. When the contract was treated by the plaintiff as a several contract the jurisdiction over Austell was gone. None of the eases referred to meet this. We recognize the right to perfect service, as was done; we recognize the right of a plaintiff who has a joint note to bring suit against both, and if one die to go on against the survivor-. We admit, too, that if both the parties *470defendant live in the same county, and the note be joint and several, the plaintiff may dismiss as to one and go on as to the other. But when they live in different counties we think a different rule must obtain. The plaintiff, by suing both together in the county of one, has elected to treat them as joint obligors, and he cannot repudiate that election of his own motion so as to keep jurisdiction over the defendant who is sued out of his county. For these reasons we think this judgment against Austell is illegal. He has a right to have a joint judgment. The parties have elected to treat it as a joint debt, and by doing so they have forced Austell to submit to be sued — to have his case tried out of his own county. He cannot repudiate the election and keep jurisdiction over Austell.
Judgment reversed.